DAVIDSON, P. J.
Appellant was convicted under an indictment charging him with using seditious language with reference to the United States in its recent war with *454Germany. He prosecuted Ms appeal to tMs court, where the case is now pending.
He now files before the court a sworn application to dismiss said appeal. Upon an inspection of this sworn motion it is found to be in accordance with the law, and shows appellant’s desire in the matter, and will be granted.
The appeal, therefore, will be dismissed.

<@=>For other oases see same topic and KEY-NUMBER in all Key-Numbered Digests and Indexes